Title: From John Adams to John C. Gray, 24 July 1822
From: Adams, John
To: Gray, John C.



dear Sir
Quincy July 24th. 1822

My Friendship for your family must be my apology for neglecting so long to acknowledge the receipt of your Oration, I presume to reckon among my friends, your Grand Father Mr Chipman of Marble Head—he was a Brother barrester at law, And I spent a week with him in the year 1764 in the same house and at the same Court in Pownalborough and found him an able lawyer, and an amiable Man; though we differed in political opinions, my friendship for your honored Father & Mother, and personal regard for yourself, must be my excuse for trespassing on your indulgence—Your Oration has been read to me, I find it ingenious, well written & extremely well adapted to the occasion & the period—The conversion of the town of Boston into a City, is an event of no small importance in the history of this Nation.—If I were capable of writing I might perhaps propose to you some theorem or problems for your solution. Is not the growth, the unnatural growth of our Cities the effect of a paper Currency, & is not a paper currency a just & honest Medium of trade & commerce, Ask Governor Hutchinson, whose character & Memory, some of your family at least hold in veneration, as I myself do in many respects he was so great a Master of Coin and Commerce that if he could arrise, I would give him absolute power over the whole currency of the Nation, if I Could But Ambition entered into his head & triped up his heels, as the Girl said in the lying Valet says of love—“it is the devil.” —
You may show this letter to your Father & Mother, Brothers & Sisters, but by no means let it appear in print, for I know not what dreadful effects it might have upon the Name Character and Person, of your friend & humble Servant

John Adams